Under an indictment for murder, relator is held without bail and asks for a review of the decision of the trial court.
From his confession, which was introduced in evidence, it appears that he and others planned to rob the deceased and that in carrying the design into effect the deceased was killed by one of appellant's confederates. The party had been conveyed to the scene of the crime in appellant's automobile and at the time the fatal shot was fired, he was about one hundred feet away, the engine of his car running, and in waiting to aid his co-conspirators in making their escape.
There is other testimony to the effect that while the deceased was in his sleeping-room at his place of business, he was killed, and circumstances were developed corroborative of appellant's confession.
We are not prepared to say that the evidence was not of sufficient cogency to support the conclusion reached by the trial judge to the effect that a capital offense had been committed and that appellant acted therein as a principal offender.
The judgment is therefore affirmed.
Affirmed. *Page 575